306 S.W.2d 352 (1957)
J. M. HAWLEY, Independent Executor and Trustee, Petitioner,
v.
GROUND WATER CONSERVATION DISTRICT NO. 2, North of the Canadian River, et al., Respondents.
No. A-6539.
Supreme Court of Texas.
October 30, 1957.
*353 Adkins, Folley, McConnell & Hankins, Amarillo, for petitioner.
Lovell & Lyle, Dumas, for respondent, L. R. Conner.
Boyer & Lemon, Perryton, Graves, Dougherty & Greenhill, Austin, Denny O. Ingram, Jr., Austin, for respondent Ground Water Conservation, etc.
PER CURIAM.
We agree with the holding of the Court of Civil Appeals (304 S.W.2d 764) that the section of the statute involved in this case is unconstitutional, and on that ground the application for writ of error is refused. No reversible error.
GREENHILL, J., not sitting.